Citation Nr: 1142404	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  09-14 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether reduction of a 30 percent evaluation for eczema to noncompensable was proper.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The appellant had active service from June 1996 to August 1996 and from December 2003 to March 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which reduced the appellant's evaluation for service-connected eczema from 30 percent to a noncompensable evaluation.  The case later came under the jurisdiction of the RO in Winston-Salem, North Carolina


FINDINGS OF FACT

1.  In March 2007, the RO notified the appellant of a proposed rating decision to reduce the evaluation for eczema from a 30 percent schedular evaluation to a noncompensable evaluation based on improvement shown in her condition. 

2.  A May 2007 rating decision reduced the 30 percent schedular evaluation assigned for eczema to a noncompensable evaluation, effective August 1, 2007. 

3.  At the time of the reduction, a 30 percent evaluation for the appellant's disability had been in effect since March 2005, less than five years. 

4.  The preponderance of the evidence reflects that the appellant had an improvement of her service-connected eczema so as to warrant a reduction in the assigned evaluation from 30 percent to noncompensable. 


CONCLUSION OF LAW

The rating was properly reduced, and the criteria for restoration of a 30 percent evaluation for eczema have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5112 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.3, 4.6, 4.118, Diagnostic Code 7806 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duty to notify and Assist

As to the restoration/propriety of a reduction appeal for the service-connected eczema, the Board notes that such an appeal stems from a 38 C.F.R. § 3.105(e) reduction, not a claim or application for benefits.  As such, it arises from an action initiated by the RO, not the Veteran.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements. See 38 C.F.R. § 3.105(e), (i) (2011).  For this reason, the notice and assistance provisions of the VCAA do not apply to this claim. 

The Board concludes that VA has complied with the notification and due process requirements applicable to the reduction of a disability evaluation for service-connected eczema.  Specifically, a March 2007 proposal informed the Veteran of the proposed reduction, the evidence, and reasons and bases for the proposed reduction.  A letter accompanying the March 2007 proposal also informed the Veteran of the right to submit additional evidence or argument and to present such evidence or argument at a personal hearing, pursuant to 38 C.F.R. § 3.105(e), (i) (2011).  The reduction, following the 60-day period to allow evidence to be submitted, was adjudicated in a May 2007 rating decision, the subject of this appeal.  In accordance with the provisions of 38 C.F.R. § 3.105(e), (i), the May 2007 reduction rating decision provided that, 60 days following the May 2007 decision, August 1, 2007, the reduction would take effect. 

Moreover, the appellant has been ably represented by her service representative and has declined the option of a personal hearing.  The appellant was seen for March 2007 and August 2009 VA examinations which were thorough, full and complete, as will be discussed further below.  In short, the Board believes that the issue was properly developed for appellate purposes. 

Legal Criteria and Analysis

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).  In the context of a rating reduction case, it must be shown by a preponderance of the evidence that the reduction was warranted.  Brown v. Brown, 5 Vet. App. 413, 421 (1993), Kitchens v. Brown, 7 Vet. App. 320, 325 (1995). 

As noted above, the provisions of 38 C.F.R. § 3.105 apply to reductions; 38 C.F.R. § 3.105(e) states that, when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease in payment of compensation benefits being made, a rating proposing reduction will be prepared setting forth all material facts and reasons.  The beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation payments should be continued at the current level.  If additional evidence is not received within that period, a final rating action will be taken and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Additionally, under 38 C.F.R. § 3.105(i), the advance written notice concerning a proposed rating reduction must inform the beneficiary that he has a right to a predetermination hearing provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  The procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993). 

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.  In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  See id. 

For the reasons detailed below, the Board concludes that the reduction in the assigned disability evaluation for the appellant's eczema from 30 percent to a noncompensable evaluation was done in a procedurally correct manner, and that the evidence does not demonstrate that a continuation of the 30 percent rating is appropriate. 

In the present case, the RO procedurally complied with 38 C.F.R. § 3.105 regarding the manner in which appellant was given notice of the proposed rating reduction and the implementation of that reduction.  A letter from the RO to the appellant, dated in March 2007, notified the appellant of the proposed reduction in the disability rating for the service-connected eczema based on an improvement of her condition.  The letter included a copy of the March 2007 proposed rating decision, and informed the appellant that she could submit additional evidence to show that the compensation payments should be continued at the then-current levels and that if no additional evidence was received within 60 days, her disability evaluation would be reduced.  Furthermore, the appellant was advised of her right to request a personal hearing "to present evidence or argument on any important point in your claim."  The appellant did not request a hearing, and the record indicates that she did not submit additional evidence prior to the reduction taking effect.  Based on the foregoing, the Board finds that the appropriate due process requirements were correctly followed by the RO. 

The rating stabilization procedural safeguards set forth in 38 C.F.R. § 3.344(a) and (b) (2011) are not applicable in the instant case because they only apply to ratings which have been in effect for long periods at a sustained level (five years or more).  See Lehman v. Derwinski, 1 Vet. App. 339 Vet. App. 339 (1991); Smith v. Brown, 5 Vet. App. 335 (1993).  VA regulations provide that, with respect to other disabilities that are likely to improve, namely those for which evaluations have been in effect for less than five years, an adequate re-examination that discloses improvement in the condition will warrant reduction in rating. 3 8 C.F.R. § 3.344(c).  The Board finds that actions taken by the RO throughout the reduction process culminating with the final reduction in the May 2007 rating decision demonstrate that 38 C.F.R. § 3.344 was given proper prior consideration. 

The appellant was awarded service connection for eczema and assigned a 30 percent disability rating in a rating decision of December 2005, effective March 15, 2005, the day following the date of separation from service as her claim was received in August 2005 within one year of separation from service.  A March 2007 rating decision proposed a reduction of the eczema disability rating from 30 percent to a noncompensable evaluation.  A May 2007 rating decision issued a final reduction of the eczema disability rating from 30 percent to noncompensable, effective August 1, 2007.  Therefore, the appellant's 30 percent disability rating for eczema was not in effect for five years when it was reduced to noncompensable.  As such, any re-examination disclosing improvement in the appellant's service-connected disability would warrant a rating reduction.  38 C.F.R. § 3.344(c).  However, in any rating reduction case, not only must it be determined that an improvement in disability has actually occurred, but also that that the improvement in disability actually reflects an improvement in the appellant's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 349 (2000) (noting that VA must review the entire history of the veteran's disability, ascertain whether the evidence reflects an actual change in the disability, and ascertain whether the examination reports reflecting such change are based upon thorough examinations). 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2011). 

The appellant's service-connected eczema is rated under the criteria contained in 38 C.F.R. § 4.118, Diagnostic Code 7806.  Diagnostic Code 7806 sets forth the criteria for dermatitis and eczema and provides that a noncompensable disability rating is assigned when there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  Assignment of a 10 percent rating is warranted when there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Assignment of a 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Assignment of a 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive are required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2011). 

After careful review of the record, the Board concludes that improvement of the service-connected eczema was shown at the time of the proposed rating reduction in March 2007.  The 30 percent evaluation was initially assigned to the service-connected eczema upon the findings of an October 2005 VA examination.  The October 2005 VA examination report indicated that the appellant had adult eczema on both legs, upper arms, and back covering approximately 30-50 percent of her body which had been pretty constant.  At the time, the Veteran reported that at its worst, the eczema covered about 30 percent of her body.  It was noted she had been seen by a dermatologist in service who had prescribed a tube of medication which had not been very beneficial.  As noted above, an evaluation of 30 percent is assigned whenever there is a skin condition involving 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 

The evidence of record indicates that the service-connected eczema had improved at the time of the proposed reduction, and re-examination in March 2007 reflected such improvement.  The March 2007 VA examiner found that the estimated exposed body surface with eczema was 0 percent and the unexposed area was about 2-3 percent.  The appellant reported to the VA examiner that she used Aveeno Body wash, Aveeno body lotion and Aquaphor.  She has been using them since about 2005.  She reported having used cortisone and Benadryl in the past but not anymore.  She reported good results as far as the itching, but some rash has persisted.  She reported avoiding taking host showers to avoid further drying the skin.  She avoids wearing dresses or shorts as the rash involves only her legs.  She also avoids short sleeves due to some depigmented areas in both arms.  The examiner noted there was no systemic involvement.  There was a faint hint of a couple of small spots of minimal depigmentation in both arms each less than 1 cm in diameter which would be very difficult for anyone to notice.  On the legs, there were five areas of rash, four of which were on the lateral aspect of each ankle and anterior thigh area.  These were about 2-3 cm in size and barely visible.  The most significant are of involvement was in the lateral aspect of the left calf which was about 5 cm and easily visible.  

The Board finds that the March 2007 VA re-examination report was full and complete.  The VA examiner interviewed and evaluated the appellant.  Although the March 2007 VA examiner did not review the claim file and prior examination, he interviewed the appellant and obtained an accurate history of the disorder, conducted a physical examination, and he provided thorough findings regarding the severity of the eczema.  Therefore, the Board finds the March 2007 VA examination was as full and complete as the October 2005 VA examination. 

The Board acknowledges VA treatment records of October 2007 showing the Veteran sought treatment for severe itching of the eczema which was noted on the arms and legs, and for which she was given a Kenalog injection as treatment.  It was noted at that time that the disorder had been stable until just recently.  Additionally, the Board acknowledges a December 2007 private treatment record submitted by the Veteran in February 2008 wherein the physician estimated 55 percent of the Veteran's body was covered with eczema.  However, it is unclear from the record whether the estimated coverage was based on photographs presented by the Veteran at the time (as is possible as the record notes the examiner's review of photos) or whether it was based on an actual physical examination (which the Veteran claims).  Moreover, if based on the photographs, it was not specified the date of the photographs and the same were not included with the report.  Significantly, the RO scheduled the Veteran for a VA examination in April 2008 but the Veteran failed to show up for the examination.  Consequently, the Board finds that these treatment records at best show a temporary flare-up in the condition and not a chronic manifestation of the eczema or the ongoing severity of the condition.  This is further supported by the findings of an August 2009 VA examination which found that the eczema was inactive with residual areas of hyperpigmentation and hypopigmentation on the upper and lower extremities.  

After reviewing the evidence the RO considered at the time of the rating decision which reduced the eczema evaluation, the Board finds the March 2007 VA examination demonstrated improvement in the appellant's service-connected eczema.  In comparison to the October 2005 VA examination, the reported percentage of body area covered by the eczema went form 30-50 percent to 2-3 percent.  Neither examination reported the use of systemic medicines, corticosteroid or immunosuppressants.  

In sum, based on the evidence of record at the time of the rating reduction decision, the Board finds that a preponderance of the evidence establishes that the appellant's eczema was appropriately rated as noncompensable, and that the reduction from the previously assigned 30 percent rating by the RO was warranted and supported by the evidence of record.  See Brown, 5 Vet. App. at 421, Kitchens, 7 Vet. App. at 325.  The appellant was afforded a full and complete evaluation of the eczema in the March 2007 VA examination.  In the May 2007 rating decision, the RO considered the March 2007 VA examination, which indicated the appellant's eczema had improved.  The appellant did not report taking any systemic therapy for the skin condition during the past 12 month period and the reported coverage was 2-3 percent at the time of the March 2007 VA examination.  The Board concludes that the reduction of the 30 percent rating for the service-connected eczema to noncompensable, effective August 1, 2007, was proper.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 






ORDER

The reduction to a rating of 0 percent from August 1, 2007 for eczema was proper. 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


